Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is an amended Quayle action and is in response to a petition filed on July 9, 2021. There are fifteen claims pending and eleven claims under consideration. Claims 12-15 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present inventions relate to a process for producing a compound of Formula I wherein A1, R1, R2, R3, R4, R5 and R6 are as defined herein. The present inventions also further provide intermediate compounds utilized in said process, and methods for producing said intermediate compounds.
Election of Group I was made with traverse in the reply filed on February 22, 2021. Applicants have argued in the petition dated July 9, 2021 that all the groups share a unity of invention and thus should be examined together. The Examiner has reviewed this restriction and the Applicants arguments and finds them persuasive. 
The Examiner will rejoin Groups II-IV which are directed to a) a compound of Formula (IIa1a); b) a process for the preparation of Formula (IIa1a); and c) a compound of Formula (X) respectively. The Examiner has not found any prior art with respect to the intermediate compounds of claims 12-15. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 1717080.4 application filed in Great Britain on October 18, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE hS).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
Examiner’s Statement of Reasons for Allowance

	Claims 1-15 are allowed.
Claims 1-15 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a preparation of a compound of Formula (I). Other prior art was seen, such as U.S. Patent No. 10,813,354, which teaches a 
Conclusion
Claims 1-15 are allowed.  
This application is in condition for allowance except for the following formal matters: 
The objections to the Specification which were listed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699